DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive. 
Rejections under 35 USC § 101:
The remarks take the position that by adding the limitations “a feedstock source material for carbon implantation via an ion implantation process” the claim amounts to significantly more than a product of nature.  This has not been found persuasive because “for carbon implantation via an ion implantation process” is intended use, there is no requirement of any ion implantation system or process of the claim.  Instead the claim requires only a feedstock source material comprising a carbon containing dopant material comprising CO, H2 and CF4 .  Therefore, the claim still does not provide significantly more than a product of nature.  Mainly, CO exists in air when something is burned (see EPA article obtained from https://www.epa.gov/co-pollution/basic-information-about-carbon-monoxide-co-outdoor-air-pollution) (publication submitted herewith).  CF4 is a gas that exists in the atmosphere (See Mendeley, “Possible greenhouse effects of tetrafluoromethane and carbon dioxide emitted from aluminum production” Atmospheric Environment 1996) (copy of publication submitted herewith).  Lastly, air is composed of 0.6 parts per million hydrogen (Glueckauf et al., “the hydrogen content of atmospheric air at ground level” Quarterly journal of the Royal meteorological Society, 1957) (copy of publication submitted herewith).  Since air may comprise the claimed elements and the claim only requires ion implantation as intended use, the scope of the claim amounts to a feedstock source comprising CO, H2 and CF4, which exist in air.  The specification defines a “feedstock source” as a dopant gas ([0004] of the published application).  Since the air may comprise the claimed elements of the feedstock gas, air would be suitable for the intended use.  The rejection may be overcome by amending claim 23 to require “An ion implantation system comprising an ion source comprising a vacuum arc chamber filled with a feedstock source material for carbon implantation via an ion implantation process, the feedstock source material comprising…”  Such an amendment would expressly require an ion implantation system and ion source with structure, therefore being significantly more than a product of nature.

Rejections under 35 USC § 112(a):
The remarks take the position that the amendment to claim 23 overcomes the lack of written description rejections.  This has not been found persuasive.  The specification does not disclose “the carbon-containing dopant material comprises CO, H2 and CF4.  Paragraph [0015] of the published application teaches the carbon-containing material has the formula CwFxOyHz.  The same formula is used in paragraph [0021] which additional suggests the material (i.e. carbon-containing material) can be “flowed simultaneously with up to four additional gases. Such gases include, but are not limited to, (1) CO+F2+H2+O2; (2) CO+COF2+H2; and (3) CF4+CH4+O2”.  There is no disclosure of the carbon containing material comprising CO, H2 and CF4.  Instead, the specification teaches a carbon containing material having a particular formula comprising variables that meet the ranges discussed in paragraph [0015] flowed simultaneously with four or more additional gases listed in (1)-(3) of paragraph [0021].  Notably, the only discussion of CF4 is in combination with CH4 and O2, there is no disclosure of combining CO with H2 with CF4 simultaneously with the carbon containing material of the formula of paragraph [0015].  Moreover, the specification is devoid of the carbon containing material comprising CO, H2 and CF4.  The specification only teaches the carbon containing material comprising the formula of paragraph [0015].
The claims as amended fail to meet the written description requirement under 35 USC 112(a).

Rejections under 35 USC § 112(b):
The amendments to claim 23 are sufficient to overcome the rejections under 35 USC § 112(b), the rejections are withdrawn.  However, the newly added claim 37 raises the same issues discussed in the last office action.

Rejections under 35 USC § 102: Hirabayashi, Bamls. Chaney et al., Gupta, Hautala.
By amendment, these rejections are overcome and therefore withdrawn.

Rejections under 35 USC § 102: Sweeney et al.
The amendment to claim 1 does not overcome the rejections in view of Sweeney.  Specifically, paragraph [0132] teaches the gas mixture comprises a combination of at least one non-dopant gas….and at least one dopant gas wherein the non-dopant gas functions as a cleaning gas.  Paragraph [0133] teaches the cleaning gases include H2.  Since paragraph [0135] teaches the gas mixture including CF4 and CO and paragraphs [0132] and [0133] teach H2 as a non-dopant gas that may be mixed with a dopant gas, the gas mixture would result in a combination of the claimed elements.


Rejections under 35 USC 103: Chaney in view of Dimeo
The remarks take the position that no motivation or rationale was provided for combining the references.  This has been found unpersuasive.  Motivation to combine the references are given on page 14 of the Non-Final Rejection of 06 April 2022.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here Chaney teaches the gases except for CF4.  Dimeo teaches ion implantation and discloses that during ion implantation, deposition on and contamination of parts of the ion implantation system occurs ([0010]).  Dimeo further recognizes carbon as a potential undesired material present, and an in situ cleaning process for effective, selective removal of unwanted materials through the ion implanter during implantation ([0015]) utilizing the claimed CF4.  Therefore, it would have been obvious to use the reactive gas of Dimeo for in situ cleaning in Chaney because it would provide the gases for the purpose of cleaning the ion implantation system and improving yield of processed wafers.
The remarks are unpersuasive and the rejections stand with amendments addressed herein below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25, 28-29, 31, 33 and 36-37 of the claimed invention is directed to a product of nature (MPEP 2106.04(b)II) without significantly more. The claim(s) recite(s) a feedstock source material for carbon implantation via an ion implantation process, the feedstock source material comprising: a carbon-containing dopant material for implanting carbon ions into a substrate, wherein the carbon-containing dopant material comprises CO, H2 and CF4 (dopant material for implanting carbon ions into a substrate is intended use, CO2 is known to be used as a dopant material). This judicial exception is not integrated into a practical application because air comprises CO, H2 and CF4 (see response to arguments section above).  There is no requirement of an ion implantation system or ion source or generation of ions. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a carbon containing dopant material for implanting carbon ions into a substrate is an intended use of a carbon-containing dopant material.  There is no limiting subject matter that distinguishes the claim for air.  Air is a product of nature and therefore is not patent eligible.
Claims 24 is further non-eligible for requiring the gas to consist of nitrogen.  Nitrogen also is part of the gas composition of air.
Claims 25, 28-29, 31, 33 and 36-37 are also non-patent eligible because air may contain the additional materials.  For instance, all materials may exist in air if accidently exhausted from a laboratory or industrial setting.  CO may exist in air during a gas line leak.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25, 28-29, 31, 33 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 23 lacks written description for requiring “the carbon-containing dopant material comprises CO, H2 and CF4.  Paragraph [0015] of the published application teaches the carbon-containing material has the formula CwFxOyHz.  The same formula is used in paragraph [0021] which additional suggests the material (i.e. carbon-containing material) can be “flowed simultaneously with up to four additional gases. Such gases include, but are not limited to, (1) CO+F2+H2+O2; (2) CO+COF2+H2; and (3) CF4+CH4+O2”.  There is no disclosure of the carbon containing material comprising CO, H2 and CF4.  Instead, the specification teaches a carbon containing material having a particular formula comprising variables that meet the ranges discussed in paragraph [0015] flowed simultaneously with four or more additional gases listed in (1)-(3) of paragraph [0021].  Notably, the only discussion of CF4 is in combination with CH4 and O2, there is no disclosure of combining CO with H2 with CF4 simultaneously with the carbon containing material of the formula of paragraph [0015].  Moreover, the specification is devoid of the carbon containing material comprising CO, H2 and CF4.  The specification only teaches the carbon containing material comprising the formula of paragraph [0015] flowed simultaneously with up to four gases of (1)-(3) of paragraph [0021].
                Claim 37 further lacks written description for “an additional gas”.  Additional gas is not given any special definition in the specification.  The breath of the claim covers any additional gas.  There is nothing in the specification that teaches or suggest that any gas known or unknown could be used in combination with the claimed dopant gases to result in optimizing “ion source life and beam current” ([0016]).
	Further claim 37 lacks written description because the specification is devoid of any discussion of the feedstock source material comprising at least an additional gas to the combination of H2, CO and CF4.  The additional gases discussed in paragraph [0021] are only for a carbon containing dopant material of a particular formula flowed simultaneously with (1) CO+F2+H2+O2; (2) CO+COF2+H2; and (3) CF4+CH4+O2.  None of 1-3 include the claimed combination of gases of claim 23 with an additional gas.  Moreover, the specification is silent to the feedstock source material comprising  an additional gas.  The specification only teaches the dopant or feedstock source material is simultaneously flowed with an additional gas.  That is, the specification does not teach a feedstock source material comprising H2, CO, CF4 and an additional gas.  The specification teaches simultaneously flowing a dopant gas of the formula of paragraphs ([0015], [0019] and [0021]) with additional gases ([0019] and [0021]).
Claims 24-25, 28-29, 31, 33 and 36-3 lack written description by virtue of their dependencies on claim 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 25, 28-29, 31, 33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is vague and indefinite for requiring “at least one additional gas”.  Specifically, since a feedstock source material is comprised of claimed elements, an additional gas suggests the additional gas is separate from the claimed material.  It is unclear how a feedstock material can comprise a separate additional gas because the additional gas would not be part of the feedstock source material.  No unambiguous determination can be made.  For the purposes of examination, the claims will be interpreted as two separate gases.
Claims 24, 25, 28-29, 31 and 37 are vague and indefinite by virtue of their dependencies on an indefinite claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 requires the additional gas to comprises hydrogen.  H2 is already required by claim 23, therefore hydrogen is not an additional gas.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23-25, 28-29, 31 and 36-37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Sweeney et al. (WO2010093380)
Regarding claim 23, Sweeney teaches a feedstock source material ([0135]) for carbon implantation via an ion implantation process (intended use, however carbon deposition disclosed in paragraph [0058]), the feedstock source material comprising: a carbon-containing dopant material for implanting carbon ions into a substrate ([0135] CO/CF4.  Implanting is intended use, however paragraph [0132] teaches non-dopant material does not contain carbon, thus materials having carbon are interpreted to be the dopant (i.e. feedstock) material), wherein the carbon-containing dopant material comprises CO, H2 and CF4 ([0135] teaches CO/CF4 and paragraph [0132] teaches an additional non-dopant gas for cleaning, and paragraph [0133] teaches a combination of gases including H2).
Regarding claim 37, Sweeney teaches at least one additional gas ([0132] teaches at least one non-dopant gas and at least one dopant gas, thus additional gases when more than one dopant and non-dopant gases are used).
Regarding claim 24, Sweeny teaches wherein the at least one additional gas comprises at least one additional gas comprises hydrogen ([0133]), fluorine ([0134], Xenon ([0133])).
Regarding claim 25, Sweeny teaches wherein the at least one additional gas comprises one or more of F2 ([0134]).
Regarding claim 28, Sweeny teaches wherein the at least one additional gas comprises xenon ([0133]).
Regarding claim 31, Sweeny teaches wherein the at least one additional gas comprises COF2 ([0132] teaches one or more dopant gases, paragraph [0135] teaches an additional gas (i.e. comprising carbon—see paragraph [0132] for definition of non-dopant gas, thus a dopant gas) comprising COF2).
Regarding claim 32, Sweeny teaches wherein the at least one additional gas comprises F2 ([0132], [0134]).
Regarding claim 36, Sweeny teaches wherein the carbon containing dopant material, H2 and CF4 are co-flowed to form the feedstock source material ([0129].  Further note: MPEP 2113 recites “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ”.  Here the claim requires a method of forming the carbon containing product.  Since the product is the same (carbon containing dopant material), the claim is unpatentable even if made by a different process).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25, 29, 33 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Hirabayashi (JP2003137564) in view of Dimeo (WO2007127865). 
Regarding claim 23, Hirabayashi teaches a feedstock source material ([0033] “various carbon containing gases…used as a carbon source”) for carbon implantation via an ion implantation process (intended use), the feedstock source material comprising: a carbon-containing dopant material for implanting carbon ions into a substrate ([0032] “carbon source gas and diluted gas… are converted into plasma” and “accelerating and extracting  ions and irradiating the  mold base material with ions to form a hard carbon film”.  Thus, carbon source is the dopant material to the diluent gas.  “implanting carbon ions into a substrate” is intended use and does not limit the claim because the claim is directed towards a gas composition), wherein the carbon-containing dopant material comprises CO and H2 ([0033], “carbon monoxide” and [0032] diluent gas being hydrogen).
Hirabayashi fails to disclose the feedstock source material comprising CF4.
However, Dimeo teaches reactive gas phase material such as CF4 (abstract).
Dimeo modifies Hirabayashi by suggesting a reactive cleaning gas during ion implantation for in situ cleaning ([0015]).
Since both inventions are directed towards generating ions for deposition, it would have been obvious to one of ordinary skill in the art to modify the feedstock source material of Hirabayashi to include the reactive gas of Dimeo because it would be “ a significant advance in the art of ion implantation to provide an in situ cleaning process for the effective, elective removal of unwanted residues deposited through the implanter, particularly in the ion source region, during ion implantation.  Such in situ cleaning would enhance personnel safety and contribute to stable, uninterrupted operation of the implantation equipment” ([0015]).
Regarding claim 37, Hirabayashi teaches further comprising at least one additional gas (interpreting the diluted hydrogen gas to be the additional gas).
Regarding claim 24, Hirabayashi teaches wherein the at least on additional gas comprises hydrogen ([0032]).
Regarding claim 25, Hirabayashi teaches wherein at least one additional gas comprises f2 (fluorine see paragraph [0032])
Regarding claim 29, Hirabayashi teaches wherein the at least one additional gas comprises a fluorine-containing gas ([0032]).  
Regarding claim 33, Hirabayashi teaches wherein the carbon containing dopant material and the at least one additional gas form a composition comprising F2 ([0032]-[0033]). 


   Claim 23 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Banks (US pgPub 2005/0211923) in view of Gupta (US pgPub 2008/0237496).
Regarding claim 23, Banks teaches a feedstock source material for carbon implantation via an ion implantation process ([0014]) comprising: a carbon-containing dopant material for implanting carbon ions into a substrate ([0011] source gas, [0016] carbon is the source gas and [0014] for carbon ions, carbon is the dopant gas since it is responsible for implantation [0018]), wherein the carbon-containing dopant material comprises CO and CF4 ([0014] teaches CF4 as displacement gas and [0016] teaches CO as source gas).
Banks fails to disclose the feedstock material additionally comprises H2.
However, Gupta teaches the dopant gas may comprise a hydrogen-containing gas ([0019]) specifically acting as a diluent gas including H2 ([0040]).
Gupta modifies the device of Banks by providing a hydrogen diluent gas.
Since both inventions are directed towards ion implantation, it would have been obvious to add the diluent gas of Gupta to the source/displacement gas of Banks because the diluent reduces the concentration of fluorine radicals to improve the performance and extend the lifetime of ion sources ([0042]).

Claims 23-25, 28-29, 31, 33 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaney (USPN 7,446,326) in view of Dimeo.
Regarding claim 23, Chaney et al. teach feedstock source material for carbon implantation via an ion implantation process (abstract gaseous substance) comprising: a carbon-containing dopant material for implanting carbon ions into a substrate( col. 2, lines 36-44 and col. 1, lines 59-61 and col. 4, lines 54-59), wherein the carbon-containing dopant material comprises CO and H2 (col. 4, lines 56-59, note: CO and  col. 5, lines 11-24 added hydrogen H2.  Note in figure 3 and col. 6, lines 43-47 teaches applying reactive species (i.e. CO) and hydrogen containing gas concurrently, thus feedstock comprising H2).
Chaney fails to disclose an additional CF4.
However, Dimeo teaches reactive gas phase material such as CF4 (abstract).
Dimeo modifies Chaney by suggesting a reactive cleaning gas during ion implantation for in situ cleaning ([0015]).
Since both inventions are directed towards generating ions for deposition, it would have been obvious to one of ordinary skill in the art to modify the feedstock source material of Chaney to include the reactive gas of Dimeo because it would be “ a significant advance in the art of ion implantation to provide an in situ cleaning process for the effective, elective removal of unwanted residues deposited through the implanter, particularly in the ion source region, during ion implantation.  Such in situ cleaning would enhance personnel safety and contribute to stable, uninterrupted operation of the implantation equipment” ([0015]).
Regarding claim 37, Chaney teaches at least one additional gas (col. 4, lines 56-59 teach gases or combination thereof, thus additional gases and col. 5, lines 13-17 teach one or more materials of the hydrogen containing gas thus additional gases). Dimeo also teaches additional reactive gases in paragraph [0056].
Regarding claim 24, Chaney et al.  teaches wherein the at least one additional gas comprises CO2, hydrogen, argon (col. 4, lines 56-59 CO2, CO CH4 or “combinations thereof” and col. 5, lines 14-24).
Regarding claim 25, Chaney in view of Dimeo teaches wherein the at least one additional gas comprises wherein the at least one additional gas comprises F2 (Dimeo, [0056]).
Regarding claim 28, Chaney teaches one or more inert gases may be added to the hydrogen (col. 2, lines 54-56), however fails to specifically disclose Xenon.  However, Xenon is a known inert gas, therefore it would be obvious to select Xenon because it is suitable for the intended use of being inert.
Alternatively, regarding claim 28 Chaney in view of Dimeo teaches wherein the at least one additional gas comprises Xenon (Dimeo, [0056] teaches at least on gas, some of the gases include Xenon).
Regarding claim 29, Chaney in view of Dimeo teach wherein the at least one additional gas comprises a fluorine-containing gas ([0056] of Dimeo).
Regarding claim 31, Chaney in view of Dimeo teach the at least one additional gas comprises COF2 ([0056] of Dimeo).
Regarding claim 33, Chaney in view of Dimeo teach the at least one additional gas comprises F2 ([0056] of Dimeo).
Regarding claim 36, Chaney in view of Dimeo teach wherein the carbon containing dopant material, H2 and CF4 are co-flowed to form the feedstock material (Chaney teaches a gas mixture in col. 6, lines 43-47 and Dimeo teaches in situ application of CF4 during ion implantation, thus co-flowed).




Claim 23 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hautala (US pgPub 2009/0087578) in view of Dimeo. 
Regarding claim 23, Hautala teaches a feedstock source material for carbon implantation via an ion implantation process ([0069], intended use) comprising: a carbon-containing dopant material for implanting carbon ions into a substrate (silicon containing films other species of gas mixture including carbon containing material (carbon-containing dopant material).  Implanting is intended use.  Claims directed towards a gas composition), wherein the carbon-containing dopant material comprises  CO and H2 ([0069]).
Hautala fails to disclose an additional CF4.
However, Dimeo teaches reactive gas phase material such as CF4 (abstract).
Dimeo modifies Hautala by suggesting a reactive cleaning gas during ion implantation for in situ cleaning ([0015]).
Since both inventions are directed towards generating ions for deposition, it would have been obvious to one of ordinary skill in the art to modify the feedstock source material of Hautala to include the reactive gas of Dimeo because it would be “ a significant advance in the art of ion implantation to provide an in situ cleaning process for the effective, elective removal of unwanted residues deposited through the implanter, particularly in the ion source region, during ion implantation.  Such in situ cleaning would enhance personnel safety and contribute to stable, uninterrupted operation of the implantation equipment” ([0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881